      Case 1:17-cv-03086-AJN-SDA Document 368 Filed 07/29/20 Page 1 of 1


                                                                                                    7/29/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Republic of Turkey,

                             Plaintiff,
                                                                        17-cv-3086 (AJN)
                   –v–
                                                                             ORDER
  Christie’s Inc., et al.,

                             Defendants.


ALISON J. NATHAN, District Judge:
        On July 28, 2020, the parties submitted a joint letter requesting that commencement of
the trial in this matter be rescheduled to early February. Dkt. No. 367. The Court is willing to
adjourn commencement of the trial due to the challenges posed by the COVID-19 public health
crisis, and the Court would make every effort to try the case at the requested time in February.
But because there are a number of trials that will need to be rescheduled, the Court will prioritize
in-person criminal trials once those are safely feasible. As a result, the Court cannot guarantee
that the trial in this matter will take place in early February, as the parties request.
        An alternative to the parties’ proposal is to maintain the November 2, 2020 start date and
to use a secure video conferencing platform to conduct the bench trial remotely. Indeed, courts
in this district have already successfully conducted remote bench trials. See Ferring Pharm. Inc.,
et al. v. Serenity Pharm. LLC, et al. (Case No. 17-cv-9922-CM-SDA, S.D.N.Y.); SEC v.
Paulsen, Case (Case No. 18-cv-6718-PGG, S.D.N.Y.); Financial Guaranty Insurance Company
v. The Putnam Advisory Company, LLC (Case No. 12-cv-7372-LJL-KNF, S.D.N.Y.).
        The parties are hereby ORDERED to meet, confer, and submit a joint letter to the Court
indicating their preference on how to proceed by August 12, 2020.


        SO ORDERED.

             29
Dated: July _____, 2020                         __________________________________
       New York, New York                             ALISON J. NATHAN
                                                      United States District Judge
